                                                  02D03-201 1 -CT-000532                                                      Filed: 11/2/2020 12:26   PM
                                                                                                                                                 Clerk
USDC IN/ND case 1:20-cv-00417-HAB-SLC         document
                               Allen Superior Court 3  5 filed 11/02/20 page 1 of 5                                              Allen County, Indiana
                                                                                                                                                       MC


STATE OF INDIANA                                                            IN   THE ALLEN SUPERIOR COURT
                                          vvv
                                                        SS:
COUNTY OF ALLEN                                                             CAUSE NO.

TRAVIS    J.   MORRIS,

     Plaintiff,


     V.                                                        vvvvvvvvv




DANA CORPORATION,
     Defendant.




     Plaintiff,


     1.        The
                      by

                     Plaintiff is Travis          J.
                                                              M
                            counsel, alleges against the Defendant as follows:


                                                       Morris, a black      /   African American resident 0f Fort            Wayne

               Indiana at    all   material times t0 this Complaint.


               The Defendant         is   Dana         Corporation, a      company doing business           at   2100 West      State


               Street, Fort        Wayne        Indiana 46808.             At   all   material times t0 this Complaint the


               Defendant was and “employer” for the purposes 0f the Civil Rights Act of 1984, 42


               U.S.C.   §   2000(6) et seq. (“Title VII”) and 42 U.S.C. § 1981.


               Plaintiff ﬁled a      Charge of Discrimination with the Fort Wayne Metropolitan human

               Relations Commission,              #EO-0161-A19/EEOC# 24D-2019-00237, 0n                          0r about    May 9,

               2019, a copy of which              is   attached hereto, incorporated herein and             made       a part hereof


               as Exhibit A.         The        EEOC      issued a Dismissal and Notice 0f Rights/Notice 0f Suit


               Rights 0n August           5,    2020, a copy 0f Which            is   attached hereto and   made       a part hereof


               as Exhibit B.        A11 administrative remedies have been exhausted and                          all   jurisdictional


               prerequisites have         been met        for the ﬁling     0f this lawsuit.
USDC IN/ND case 1:20-cv-00417-HAB-SLC document 5 filed 11/02/20 page 2 of 5


     4.   Plaintiff    was employed by Defendant from February 2018                       until    his       wrongful


          termination on about August 23, 2019. The Plaintiff held the position 0f Quality


          Inspector,    and performed Within the reasonable expectations of the Defendant                           at all



          materials times to this Complaint.


     5.   During the     Plaintiff’s   employment by     the Defendant, multiple incidents occurred in


          which the    Plaintiff reasonably believed     he was being singled out for harassment due t0


          his race.   During the week of April 22, 2019 while the Plaintiff operated his three-wheel


          cart,   a White coworker     Who was   a pipe ﬁtter that     was driving another    cart,     approached


          Plaintiff aggressively in      and almost ran      into the Plaintiff, although Plaintiff              had the

          right 0f    way.   The pipe    ﬁtter then raised his voice      and told the   Plaintiff     “F*ck you!”


          When the     Plaintiff asked   him t0 not   drive in that manner.     The   Plaintiff complained             0f


          the incident with the coworker to a White Superintendent             who had     seen   it   happen.


     6.   On April     25, 2019, Superintendent       went   t0   one 0f the lead   men and   told     him       Plaintiff


          “better    watch himself”.      The following day,         Plaintiff talked to the Superintendent


          about the conversation With the lead man, and the Plaintiff asked him not to disclose


          the Plaintiff” s personal concerns with the lead man.           The Superintendent responded by

          yelling and cursing at Plaintiff.      Later that day, Plaintiff went to the Superintendent to


          talk with     him again about       the original incident with the White coworker.                         The

          Superintendent again responded by yelling and cursing at Plaintiff.                 After this tirade,


          Plaintiff wrote a letter       0f complaint about his mistreatment and took                  it   to   Human

          Resources.
USDC IN/ND case 1:20-cv-00417-HAB-SLC document 5 filed 11/02/20 page 3 of 5


     7.    For over a year during Plaintiff” s employment,              it   had been customary in non-production

           departments such as the one he worked                 in, that   When work was            slow, Plaintiff and his


           similarly situated co-workers             were told they could        sit       in the area   0f the supervisors’


           ofﬁce rooms and stay there            until called    back   to the   work ﬂoor           for a   new   tasks as they


           arose.    The   Plaintiff frequently        used such down time            t0   complete paperwork.


           On August 3, 20 1 9, Plaintiff” s          shop foreman issued him a “n0 work pass” after the ﬁrst


           two hours 0f the      shift,   due   t0 there not    being sufﬁcient work to perform.                    The   Plaintiff


           did not g0      home    after receiving the pass, but             waited in the ofﬁce area, remaining


           essentially     “0n   call” for      when    there   was more work               t0 d0.      One    0r   more other

           employees also waited in the ofﬁce room as well.

           A couple 0f weeks later, Plaintiffheard from coworkers that a rumor was going around
           that   Defendant had allegedly recorded Plaintiff sleeping 0n the job for 6 hours.


     10.   On     0r about August 23, 2019, Defendant terminated Plaintiff for allegedly “stealing


           time” from the company, and claimed the Plaintiff had been Videoed sleeping in the


           back-ofﬁce area for an extended period during a                   shift.



     11.   Defendant had treated Plaintiff more harshly and                   less favorably than similarly situated


           employees that were outside 0f Plaintiff” s color/race,                who engaged in              substantially the


           same or worse conduct than what                 Plaintiff    had been accused of committing.                       One

           employee had been caught             in   an incident engaging in improper or               illegal   conduct in the


           ofﬁce area, others were known to smoke back in the                               area,   and one or more other

           employees were known t0 sleep on the job sometime well past the end of their                                   allotted


           breaks.     Sleeping 0n breaks was a            common and well-known                    occurrence in particular
 USDC IN/ND case 1:20-cv-00417-HAB-SLC document 5 filed 11/02/20 page 4 of 5


                for third shift employees,      and a number 0f Whom took extended breaks and              slept in the


                ofﬁce    area.     By   information and belief, n0 one other than Plaintiff was ﬁred for the


                conduct.


          12. Plaintiff contends that the proffered           reason for termination was false and pretextual and


                that in reality    Defendant discriminated against, harassed, and/or retaliated against him

                in Violation      of his federally protected rights under Title VII and § 198 1.         Defendant’s


                discriminatory, harassing and/or retaliatory conduct was the direct and proximate cause


                0f the Plaintiff suffering the loss 0f his job and job-related beneﬁts including income,


                and also subjected Plaintiff to inconvenience, emotional            distress,   and other damages

                and   injuries.


          13.   Defendant’s discriminatory, harassing and/or retaliatory conduct was intentional,


                knowing,    willful,     wanton, and in reckless disregard 0f Plaintiff’s federally protected


                rights   under Title VII and     §   198 1.   Imposition of punitive damages     is   appropriate.


         WHEREFORE,                Plaintiff respectfully      requests judgment    against     the    Defendant for


compensatory damages, punitive damages, reasonable attorney’s fees and                    costs,      and for   all   other


just   and proper     relief in the premises.


                                                     JURY DEMAND

         Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a                        trial   by

jury in this action.
USDC IN/ND case 1:20-cv-00417-HAB-SLC document 5 filed 11/02/20 page 5 of 5


                                        Respectfully submitted,


                                        CHRISTOPHER C. MYERS & ASSOCIATES


                                        /s/

                                        Christopher C. Myers, #10043-02
                                        809 South Calhoun Street, Suite 400
                                        Fort Wayne, IN 46802
                                        Telephone:    (260) 424-0600
                                        Facsimile:    (260) 424-07 12
                                        E-mail:        cmyers@myers—1aw.com
                                        Attorney for Plaintiff
